

Exhibit 10.60
 


 
RUBIO’S RESTAURANTS, INC.
STOCK ISSUANCE AGREEMENT
 




AGREEMENT made this        day of                          , by and between
Rubio’s Restaurants, Inc., a Delaware corporation, and
                            , a Participant in the Corporation’s 1999 Stock
Incentive Plan.
 
All capitalized terms in this Agreement shall have the meaning assigned to them
in this Agreement or in the attached Appendix.
 
A.  PURCHASE OF SHARES
 
1.  Purchase.   Participant hereby purchases               shares of Common
Stock (the “Purchased Shares”) pursuant to the provisions of the Stock Issuance
Program at the purchase price of $______ per share (the “Purchase Price”).
 
2.  Payment.   Concurrently with the delivery of this Agreement to the
Corporation, Participant shall pay the Purchase Price for the Purchased Shares
in cash or check payable to the Corporation and shall deliver a duly-executed
blank Assignment Separate from Certificate (in the form attached hereto as
Exhibit I) with respect to the Purchased Shares.
 
3.  Stockholder Rights.   Until such time as the Corporation exercises the
Repurchase Right, Participant (or any successor in interest) shall have all the
rights of a stockholder (including voting, dividend and liquidation rights) with
respect to the Purchased Shares, subject, however, to the transfer restrictions
of this Agreement.
 
4.  Escrow.   The Corporation shall have the right to hold the Purchased Shares
in escrow until those shares have vested in accordance with the Vesting
Schedule.
 
5.  Compliance with Law.   Under no circumstances shall shares of Common Stock
or other assets be issued or delivered to Participant pursuant to the provisions
of this Agreement unless, in the opinion of counsel for the Corporation or its
successors, there shall have been compliance with all applicable requirements of
Federal and state securities laws, all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is at the time listed for trading and all other requirements of law
or of any regulatory bodies having jurisdiction over such issuance and delivery.
 
 

--------------------------------------------------------------------------------


 
B.  TRANSFER RESTRICTIONS
 
1.  Restriction on Transfer.   Except for any Permitted Transfer, Participant
shall not transfer, assign, encumber or otherwise dispose of any of the
Purchased Shares which are subject to the Repurchase Right.
 
2.  Restrictive Legend.   The stock certificate for the Purchased Shares shall
be endorsed with the following restrictive legend:
 
“The shares represented by this certificate are unvested and subject to certain
repurchase rights granted to the Corporation and accordingly may not be sold,
assigned, transferred, encumbered, or in any manner disposed of except in
conformity with the terms of a written agreement dated ____________, ______
between the Corporation and the registered holder of the shares (or the
predecessor in interest to the shares). A copy of such agreement is maintained
at the Corporation’s principal corporate offices.”
 
3.  Transferee Obligations.   Each person (other than the Corporation) to whom
the Purchased Shares are transferred by means of a Permitted Transfer must, as a
condition precedent to the validity of such transfer, acknowledge in writing to
the Corporation that such person is bound by the provisions of this Agreement
and that the transferred shares are subject to the Repurchase Right to the same
extent such shares would be so subject if retained by Participant.
 
C.  REPURCHASE RIGHT
 
1.  Grant.   The Corporation is hereby granted the right (the “Repurchase
Right”), exercisable at any time during the ninety (90)-day period following the
date Participant ceases for any reason to remain in Service, to repurchase at
the Purchase Price all or any portion of the Purchased Shares in which
Participant is not, at the time of his or her cessation of Service, vested in
accordance with the Vesting Schedule set forth in Paragraph C.3 of this
Agreement or the special vesting acceleration provisions of Paragraph C.5 of
this Agreement (such shares to be hereinafter referred to as the “Unvested
Shares”).
 
2.  Exercise of the Repurchase Right.   The Repurchase Right shall be
exercisable by written notice delivered to each Owner of the Unvested Shares
prior to the expiration of the ninety (90)-day exercise period. The notice shall
indicate the number of Unvested Shares to be repurchased and the date on which
the repurchase is to be effected, such date to be not more than thirty (30) days
after the date of such notice. The certificates representing the Unvested Shares
to be repurchased shall be delivered to the Corporation on or before the close
of business on the date specified for the repurchase. Concurrently with the
receipt of such stock certificates, the Corporation shall pay to Owner, in cash
or cash equivalent (including the cancellation of any purchase-money
indebtedness), an amount equal to the Purchase Price previously paid for the
Unvested Shares to be repurchased from Owner.
 
3.  Termination of the Repurchase Right.   The Repurchase Right shall terminate
with respect to any Unvested Shares for which it is not timely exercised under
Paragraph C.2. In addition, the Repurchase Right shall terminate and cease to be
exercisable with respect to any and all Purchased Shares in which Participant
vests in accordance with the following Vesting Schedule:
 
 
2

--------------------------------------------------------------------------------


 
(i)  Upon Participant’s completion of one (1) year of Service measured from
______________, _______, Participant shall acquire a vested interest in, and the
Repurchase Right shall lapse with respect to, twenty-five percent (25%) of the
Purchased Shares.
 
(ii)  Participant shall acquire a vested interest in, and the Repurchase Right
shall lapse with respect to, the remaining Purchased Shares in a series of
thirty six (36) successive equal monthly installments upon Participant’s
completion of each additional month of Service over the thirty-six (36)-month
period measured from the initial vesting date under subparagraph (i) above.
 
4.  Recapitalization.   Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Purchased Shares
shall be immediately subject to the Repurchase Right and any escrow requirements
hereunder, but only to the extent the Purchased Shares are at the time covered
by such right or escrow requirements. Appropriate adjustments to reflect such
distribution shall be made to the number and/or class of securities subject to
this Agreement and to the price per share to be paid upon the exercise of the
Repurchase Right in order to reflect the effect of any such Recapitalization
upon the Corporation’s capital structure; provided, however, that the aggregate
purchase price shall remain the same.
 
5.  Corporate Transaction.
 
(a)  Immediately prior to the consummation of any Corporate Transaction, the
Repurchase Right shall automatically lapse in its entirety and the Purchased
Shares shall vest in full, except to the extent the Repurchase Right is to be
assigned to the successor corporation (or parent thereof) in connection with the
Corporate Transaction.
 
(b)  To the extent the Repurchase Right remains in effect following a Corporate
Transaction, such right shall apply to the new capital stock or other property
(including any cash payments) received in exchange for the Purchased Shares in
consummation of the Corporate Transaction, but only to the extent the Purchased
Shares are at the time covered by such right. Appropriate adjustments shall be
made to the price per share payable upon exercise of the Repurchase Right to
reflect the effect of the Corporate Transaction upon the Corporation’s capital
structure; provided, however, that the aggregate purchase price shall remain the
same. The new securities or other property (including cash payments) issued or
distributed with respect to the Purchased Shares in consummation of the
Corporate Transaction shall immediately be deposited in escrow with the
Corporation (or the successor entity) and shall not be released from escrow
until Participant vests in such securities or other property in accordance with
the same Vesting Schedule in effect for the Purchased Shares.
 
 
3

--------------------------------------------------------------------------------


 
D.  SPECIAL TAX ELECTION
 
1.  Section 83(b) Election.   Under Code Section 83, the excess of the fair
market value of the Purchased Shares on the date any forfeiture restrictions
applicable to such shares lapse over the Purchase Price paid for such shares
will be reportable as ordinary income on the lapse date. For this purpose, the
term “forfeiture restrictions” includes the right of the Corporation to
repurchase the Purchased Shares pursuant to the Repurchase Right. Participant
may elect under Code Section 83(b) to be taxed at the time the Purchased Shares
are acquired, rather than when and as such Purchased Shares cease to be subject
to such forfeiture restrictions. Such election must be filed with the Internal
Revenue Service within thirty (30) days after the date of this Agreement. Even
if the fair market value of the Purchased Shares on the date of this Agreement
equals the Purchase Price paid (and thus no tax is payable), the election must
be made to avoid adverse tax consequences in the future. THE FORM FOR MAKING
THIS ELECTION IS ATTACHED AS EXHIBIT II HERETO. PARTICIPANT UNDERSTANDS THAT
FAILURE TO MAKE THIS FILING WITHIN THE APPLICABLE THIRTY (30)-DAY PERIOD WILL
RESULT IN THE RECOGNITION OF ORDINARY INCOME AS THE FORFEITURE RESTRICTIONS
LAPSE.
 
2.  FILING RESPONSIBILITY.   PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S
SOLE RESPONSIBILITY, AND NOT THE CORPORATION’S, TO FILE A TIMELY ELECTION UNDER
CODE SECTION 83(b), EVEN IF PARTICIPANT REQUESTS THE CORPORATION OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.
 
E.  GENERAL PROVISIONS
 
1.  Assignment.   The Corporation may assign the Repurchase Right to any person
or entity selected by the Board, including (without limitation) one or more
stockholders of the Corporation.
 
2.  At Will Employment.   Nothing in this Agreement or in the Plan shall confer
upon Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant’s Service at any time for any reason, with or without cause.
 
3.  Notices.   Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. mail, registered or certified, postage prepaid and properly addressed
to the party entitled to such notice at the address indicated below such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.
 
 
4

--------------------------------------------------------------------------------


 
4.  No Waiver.   The failure of the Corporation in any instance to exercise the
Repurchase Right shall not constitute a waiver of any other repurchase rights
that may subsequently arise under the provisions of this Agreement or any other
agreement between the Corporation and Participant. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature.
 
5.  Cancellation of Shares.   If the Corporation shall make available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Purchased Shares to be repurchased in accordance with the
provisions of this Agreement, then from and after such time, the person from
whom such shares are to be repurchased shall no longer have any rights as a
holder of such shares (other than the right to receive payment of such
consideration in accordance with this Agreement). Such shares shall be deemed
purchased in accordance with the applicable provisions hereof, and the
Corporation shall be deemed the owner and holder of such shares, whether or not
the certificates therefor have been delivered as required by this Agreement.
 
6.  Participant Undertaking.   Participant hereby agrees to take whatever
additional action and execute whatever additional documents the Corporation may
deem necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on either Participant or the Purchased
Shares pursuant to the provisions of this Agreement.
 
7.  Agreement is Entire Contract.   This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.
This Agreement is made pursuant to the provisions of the Plan and shall in all
respects be construed in conformity with the terms of the Plan.
 
8.  Governing Law.   This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California without resort to that
State’s conflict-of-laws rules.
 
9.  Counterparts.   This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
10.  Successors and Assigns.   The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Corporation and its successors and
assigns and upon Participant, Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate, whether or not any
such person shall have become a party to this Agreement and have agreed in
writing to join herein and be bound by the terms hereof.
 

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.
 

 
RUBIO’S RESTAURANTS, INC.
         
By:______________________________________
     
Title:____________________________________
     
Address:_________________________________
     
________________________________________
         
PARTICIPANT
         
__________________________________________
 
Signature
         
Address:__________________________________
     
_________________________________________
       





6

--------------------------------------------------------------------------------




SPOUSAL ACKNOWLEDGMENT
 
The undersigned spouse of the Participant has read and hereby approves the
foregoing Stock Issuance Agreement. In consideration of the Corporation’s
granting the Participant the right to acquire the Purchased Shares in accordance
with the terms of such Agreement, the undersigned hereby agrees to be
irrevocably bound by all the terms of such Agreement, including (without
limitation) the right of the Corporation (or its assigns) to purchase any
Purchased Shares in which the Participant is not vested at the time of his or
her termination of Service.
 



 
_________________________________________
 
PARTICIPANT’S SPOUSE
     
Address:_________________________________
     
________________________________________
   








--------------------------------------------------------------------------------






EXHIBIT I
ASSIGNMENT SEPARATE FROM CERTIFICATE


 
FOR VALUE RECEIVED                        hereby sell(s), assign(s) and
transfer(s) unto Rubio’s Restaurants, Inc. (the “Corporation”),  
                       (        ) shares of the Common Stock of the Corporation
standing in his or her name on the books of the Corporation represented by
Certificate No.                    herewith and do(es) hereby irrevocably
constitute and appoint ______________________________ Attorney to transfer the
said stock on the books of the Corporation with full power of substitution in
the premises.
 
Dated: _________________, _____.




            Signature _______________________________________________






























Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Corporation to
exercise the Repurchase Right without requiring additional signatures on the
part of Participant.
 





--------------------------------------------------------------------------------




EXHIBIT II
 
SECTION 83(b) TAX ELECTION
 
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treas. Reg. Section 1.83-2.
 
(1)
The taxpayer who performed the services is:

 
Name:
Address:
Taxpayer Ident. No.:
 
(2)
The property with respect to which the election is being made is            
shares of the common stock of Rubio’s Restaurants, Inc.



 

(3)  The property was issued on _________________, _________.

   
(4)
The taxable year in which the election is being made is the calendar year
_________.

 
(5)
The property is subject to a repurchase right pursuant to which the issuer has
the right to acquire the property at the original purchase price if for any
reason taxpayer’s service with the issuer terminates. The issuer’s repurchase
right lapses in a series of annual and monthly installments over a four (4)-year
period ending on                .

 
(6)
The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) is
$             per share.

 
(7)
The amount paid for such property is $            per share.

 
(8)
A copy of this statement was furnished to Rubio’s Restaurants, Inc. for whom
taxpayer rendered the services underlying the transfer of property.



 

(9)  This statement is executed on ________________________, _______.

 
 


____________________________________________________________________________________________________________________
Spouse (if any)    Taxpayer
 
This election must be filed with the Internal Revenue Service Center with which
taxpayer files his or her Federal income tax returns and must be made within
thirty (30) days after the execution date of the Stock Issuance Agreement. This
filing should be made by registered or certified mail, return receipt requested.
Participant must retain two (2) copies of the completed form for filing with his
or her Federal and state tax returns for the current tax year and an additional
copy for his or her records.
 





--------------------------------------------------------------------------------




APPENDIX




The following definitions shall be in effect under the Agreement:
 
A.   Agreement shall mean this Stock Issuance Agreement.
 
B.   Board shall mean the Corporation’s Board of Directors.
 
C.   Common Stock shall mean shares of the Corporation’s common stock.
 
D.   Code shall mean the Internal Revenue Code of 1986, as amended.
 
E.   Corporate Transaction shall mean either of the following
stockholder-approved transactions:
 
(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
 
(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.
 
F.   Corporation shall mean Rubio’s Restaurants, Inc., a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Rubio’s Restaurants, Inc.
 
G.   Owner shall mean Participant and all subsequent holders of the Purchased
Shares who derive their chain of ownership through a Permitted Transfer from
Participant.
 
H.   Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
I.   Participant shall mean the person to whom the Purchased Shares are issued
under the Stock Issuance Program.
 

A-1

--------------------------------------------------------------------------------



J.   Permitted Transfer shall mean (i) a gratuitous transfer of the Purchased
Shares, provided and only if Participant obtains the Corporation’s prior written
consent to such transfer, (ii) a transfer of title to the Purchased Shares
effected pursuant to Participant’s will or the laws of intestate succession
following Participant’s death or (iii) a transfer to the Corporation in pledge
as security for any purchase-money indebtedness incurred by Participant in
connection with the acquisition of the Purchased Shares.
 
K.   Plan shall mean the Corporation’s 1999 Stock Incentive Plan.
 
L.   Plan Administrator shall mean either the Board or a committee of the Board
acting in its administrative capacity under the Plan.
 
M.   Purchase Price shall have the meaning assigned to such term in Paragraph
A.1.
 
N.   Purchased Shares shall have the meaning assigned to such term in Paragraph
A.1.
 
O.   Recapitalization shall mean any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Corporation’s outstanding Common Stock as a class without the
Corporation’s receipt of consideration.
 
P.   Repurchase Right shall mean the right granted to the Corporation in
accordance with Article C.
 
Q.   Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an employee,
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance, a non-employee member
of the board of directors or a consultant.
 
R.   Stock Issuance Program shall mean the Stock Issuance Program under the
Plan.
 
S.   Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
T.   Vesting Schedule shall mean the vesting schedule specified in Paragraph
C.3, pursuant to which the Purchased Shares are to vest in a series of
installments over Participant’s period of Service.
 
U.   Unvested Shares shall have the meaning assigned to such term in
Paragraph C.1.
 

A-2

--------------------------------------------------------------------------------

 